Citation Nr: 0837153	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for heart disease, to 
include atherosclerotic and valvular heart disease, to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2006, and a copy of the transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims have been before the Board on a prior 
occasion and were remanded in March 2007 for procedural and 
evidentiary development.  It appears that not all of the 
instructions issued by the Board were followed, and the 
claims must be remanded for remedial development.  

A remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
all of the Board's remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In this case, the veteran was to be 
afforded a comprehensive VA examination to determine if it 
was at least as likely as not that any current heart disease 
and hypertension that was identified began during service or 
were otherwise linked to any incident of or finding recorded 
during service or, alternatively, were caused or aggravated 
by the veteran's service-connected PTSD.  A VA examination 
was afforded in June 2008; however, an opinion on direct 
service connection was not obtained at this time.  The 
examiner did make an opinion regarding a relationship to 
PTSD; however, this act alone is not in full compliance with 
the Board's previous instructions, and the claim must be 
remanded to the physician who conducted the June 2008 
examination (if available) for an addendum opinion addressing 
direct causation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Stegall, supra.  It is pertinent to note that, in the 
March 2007 remand, the Board pointed out that a March 2004 VA 
medical opinion was incomplete in part because the physician 
failed to address the same question of whether there was a 
nexus between the veteran's service and his heart disease or 
hypertension.  In other words, that was one of the bases for 
the remand and in ordering the new examination, the Board 
specifically requested the nexus opinion.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth 
in the VCAA See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  
The veteran must be informed of his 
ability to supplement the record with 
any additional evidence he might have 
that could be beneficial to his claims.  

2.  An addendum opinion must be 
obtained from the physician who 
conducted the June 2008 VA examination 
(if available) in conjunction with the 
claims for service connection for 
hypertension and 
arteriosclerotic/valvular heart 
disease.  The examiner should be 
provided with the veteran's claims 
file. Following a review of the service 
medical records (SMRs), relevant post-
service medical records, and a review 
of the clinical examination in June 
2008, the clinician should address the 
following question:

Is at least as likely as not (a degree 
of probability of 50 percent or higher) 
that the veteran's hypertension and any 
heart disease that may be present, to 
include atherosclerotic heart disease 
and valvular heart disease, began 
during service, is otherwise linked to 
any incident of service, or related to 
any clinical finding recorded in the 
SMRs.  The addendum opinion should 
include a full rationale and indicate 
that the claims file was reviewed. 

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last issued 
supplemental statement of the case, the 
AMC/RO must readjudicate the veteran's 
claims. If any claim remains denied, 
the AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


